* Corpus Juris-Cyc. References; Schools and School Districts, 35 Cyc., pp. 988, n. 70; 996, n. 49.
The appellee, board of supervisors of Holmes county, instituted this proceeding under our bond validation statute (chapter 28, Laws of 1917 [Extra Sess.]; Hemingway's Code Supp. 1921, sections 3812a to 3812e, inclusive), to validate the bonds of West school district, a rural school district of Holmes county. Objections to the validation of the bonds were filed by appellant, a qualified elector and taxpayer in said school district. There was a trial by the chancery court resulting in a decree validating the bonds. The amount of the bond issue provided for by appellee was fifteen thousand dollars.
The West school district was formed by the school board of Holmes county before the adoption of the School Code. Chapter 283, sections 1 to 317, inclusive, Laws of 1924. However, when the appellee, provided by resolution for the issuance of the bonds fixing the amount to be issued, denominations, rate of interest, maturities, *Page 541 
etc., the School Code was in force, and therefore controlled.
Section 186, subs. 22, chapter 283, pp. 473, 474, Laws of 1924, provides: "All bonds issued under the authority of this act shall be serial bonds maturing annually with all maturities not longer than twenty-five years with not less than one-fiftieth of the total issue to mature each year during the first five years of the life of said bonds and not less than one-twenty-fifth of the said total issue to mature annually during the succeeding ten-year period of the life of said bonds and the remainder to be divided into approximately equal payments, one payment to mature during each year of the remaining life of the bonds."
The resolution adopted by appellee fixing the date, denominations, and maturities of the bonds provided:
"That said bonds shall bear date of June 1, 1925, shall be serial in form, and shall run through a series of twenty-five years from their issuance; shall mature five hundred dollars on June 1, 1926, and five hundred dollars on June 1st of each year thereafter for the next nineteen years, and shall mature one thousand dollars on the 1st day of June, 1946, and one thousand dollars on the 1st day of June of each year thereafter for the next four years."
It will be observed that the statute provides that not less than one-fiftieth of the total bonds issued shall mature yearly for the first five years. That provision of the statute was complied with. In the next clause of the statute it is provided that not less than one twenty-fifth of the total amount of bonds issued shall mature annually during the succeeding ten-year period of the life of the bonds. This provision of the statute was violated. Six hundred dollars is one twenty-fifth of fifteen thousand dollars, the total issue of the bonds involved. It will be noted that the resolution of appellee providing for the maturities of the bonds, instead of making not less than one twenty-fifth of the whole issue mature annually *Page 542 
for the ten-year period, makes five hundred dollars (one hundred dollars less than one twenty-fifth of the whole issue) due annually for the next nineteen years after the first five-year period.
Appellee argues that this was a substantial compliance with the law. We do not think so. There is a very material difference between maturities of five hundred dollars a year and maturities of six hundred dollars a year. The statute is mandatory. If violated the bonds will be void. Appellee had no discretion as to the denominations of the bonds except as to sums above the minimums fixed by the statute, nor as to their maturities, except as to maturities beyond twenty-five years. We find no merit in the other contention of appellant.
It follows from these views that the decree of the chancery court validating the bonds is erroneous, and judgment will be entered here invalidating the bonds.
Reversed, and judgment here.